Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 14, 2021.




                                     In The

                   Fourteenth Court of Appeals

                             NO. 14-21-00090-CV


STEVEN M. PRIMEAUX, INDIVIDUALLY AND ON BEHALF OF TEXAS
               ELITE HOSPICE, LLC, Appellant

                                       V.

 KEMBERLE A. KIRKHAM-ARNOLD; ELIZABETH COON-NGUYEN,
 MD; SUPREME HOSPICE INC. D/B/A LOVING HOPE HOSPICE; AND
             HORIZONS HOSPICE LLC, Appellees

                  On Appeal from the 269th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2020-83098


                        MEMORANDUM OPINION

     This is an appeal from the denial of an application for a temporary injunction
signed on February 5, 2021. On August 31, 2021, appellant filed a motion to
dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                         2